On January 17, 2017, respondent, Michael Jeffrey Hayes, filed an application to terminate probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(21)(D) and with its order, dated December 13, 2013, in which the court reinstated respondent to the practice of law and placed him on monitored probation with conditions for three years.
*1416On consideration thereof, it is ordered by this court that the probation of respondent, Michael Jeffrey Hayes, Attorney Registration No. 0069111, last known business address in Columbus, Ohio, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).